Citation Nr: 0900953	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans Of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 11, 2001 to June 
30, 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on his part.


FINDINGS OF FACT

1.  Bilateral hearing loss for the purpose of VA disability 
compensation is not currently shown.

2.  Tinnitus is not affirmatively shown to have been present 
during service, and current tinnitus, first diagnosed after 
service, is unrelated to a disease, injury, or event of 
service origin.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal regarding claims for service connection 
for bilateral hearing loss and tinnitus, the appellant was 
provided with initial notice of the VCAA in January 2005, 
which was prior to the July 2005 rating decision on appeal.  
Therefore, the express requirements set out by the Court in 
Pelegrini have been satisfied.

The January 2005 letter noted above informed the veteran of 
what was necessary to substantiate his claims for service 
connection for bilateral hearing loss and tinnitus, what 
information and evidence he must submit, and what information 
and evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims for service connection for 
bilateral hearing loss and tinnitus, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
the claims are being denied.  Therefore, any notice defect, 
to include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate these service connection 
claims, including affording him a VA examination in March 
2005, as well as the opportunity to attend a Board hearing, 
which he declined.  With respect to medical records, the 
veteran has not indicated that there are any outstanding 
medical records pertinent to these claims and a search in 
June 2006 for VA medical records revealed no such records in 
the system.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to his service connection claims for bilateral 
hearing loss and tinnitus and that adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal with respect 
to these issues is now ready to be considered on the merits.

II.  Analysis

A.  Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

B.  Bilateral Hearing Loss

As noted above, under 38 C.F.R. § 3.385, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

In this case, there is no evidence showing that the veteran 
has met VA's definition of hearing impairment either in 
service or after service.  The veteran's service medical 
records are devoid of complaints or treatment for hearing 
problems and include the veteran's June 2004 separation 
examination report showing normal hearing acuity of 0, 5, 0, 
0, 0 and 0 decibels in the right ear and 0, 0, -5, -5, 5, and 
-5 decibels in the left ear at puretone threshold levels of 
500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.

In addition, the postservice medical evidence does not show 
that the veteran presently has a hearing loss that falls 
within VA's definition of hearing impairment. In this regard, 
results of a VA audiological examination performed in March 
2005 revealed hearing acuity levels of 5, 5, 5, 5, and 10 
decibels in the right ear and 5, 10, 5, 10, and 10 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  These findings simply do not meet VA's 
regulatory provisions for hearing impairment under 38 C.F.R. 
§ 3.385.  Moreover, the VA examiner in March 2005 stated that 
the veteran had normal hearing bilaterally.

Accordingly, the only evidence of the veteran presently 
having a hearing loss disability related to service is the 
veteran's assertions to this affect.  While the veteran may 
make assertions regarding symptoms he perceives to be 
manifestations of disability, the question of whether he has 
a present hearing loss impairment (as defined by VA 
regulation) related to service, is one that requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

As the Board may consider only independent medical evidence 
to support its findings as to a current medical diagnosis, 
which is not capable of lay observation, and as there is no 
favorable medical evidence of a current hearing loss under 
38 C.F.R. § 3.385, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

C.  Tinnitus

The veteran asserted on his December 2004 claim for service 
connection that his tinnitus began in service due to exposure 
to noise from machinery.  He went on to assert that he has 
had the "noise" in his ears ever since.  His service 
treatment records are devoid of complaints or findings of 
tinnitus.  Thus, tinnitus was not affirmatively shown to be 
present during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Accordingly, service connection based on 
chronicity or continuity of symptomatology is not established 
in this case.  38 C.F.R. § 3.303(b).

Notwithstanding the absence of tinnitus in the veteran's 
service treatment records, he is competent to describe 
exposure to loud noise as he worked around machines in 
service.  This is certainly consistent with his military 
occupational specialty as that of a machinist.   
Notwithstanding this finding, there is no medical evidence 
relating the veteran's tinnitus to service.  In fact, the 
only medical opinion in this regard militates against the 
veteran's claim.  In this regard, the VA examiner in March 
2005 recorded the veteran's reported history of serving as a 
machinist in service with ear protection, and his inservice 
exposure to airplane noise while airborne without protection.  
The examiner went on to opine that due to the absence of 
acoustic damage, it was not as least as likely as not that 
the veteran's tinnitus was related to his military service.  
The Board acknowledges that the examiner did not have the 
veteran's claims file to review in conjunction with the 
examination.  However, the Board finds that the examiner's 
opinion is adequate in view of his consideration of the 
veteran's uncontradicted report of serving as a machinist in 
service with ear protection, and his exposure to airplane 
noise while airborne without the use of hearing protection 
and the absence of any findings or complaints of tinnitus in 
the service treatment records.  

As for the veteran's statements, relating tinnitus to 
service, once the veteran goes beyond the description of 
symptoms to expressing an opinion that involves a question of 
a medical causation, competent medical evidence is required 
to substantiate the claim because the question of medical 
causation is not capable of lay observation.  Therefore the 
veteran's statements do not constitute competent favorable 
evidence to substantiate the claim.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the competent evidence of record is 
against the claim for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran asserts that he has a right knee disability 
related to service.  His service treatment records show that 
he was treated for right knee complaints in March 2002.  
Findings were positive for patellar motion tenderness.  The 
veteran was assessed as having "RPPS".  A Report of Medical 
History completed at the time of the veteran's service 
separation in June 2004 states that the veteran sometimes had 
swelling of the knees which resolved.  

At a VA examination in February 2005, the veteran attributed 
his painful right knee to prolonged marches in service.  He 
was assessed as having sprain right knee; however, no opinion 
was given as to the etiology of this assessment.  The 
veteran's representative aptly pointed this out in written 
argument in December 2008 and requested that VA obtain a 
medical nexus opinion.  

In light of evidence showing inservice treatment for the 
veteran's right knee, a current right knee diagnosis, and the 
veteran's report of right knee problems ever since service, 
the Board agrees that a medical nexus opinion is necessary in 
order to properly resolve this issue.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo a VA 
examination for the purpose of a nexus 
opinion, with noted claims file review 
including service treatment records.  The 
examiner should provide a medical opinion 
regarding whether it is at least as 
likely as not (a 50 percent degree of 
probability or higher) that the veteran 
has a right knee disability related to 
military service.  A rationale should be 
expressed for the opinion.

2.  Thereafter, the RO/AMC should review 
the record and determine if the benefit 
sought can be granted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


